 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00100-DAD-BAM

10          Plaintiff,                                   STIPULATION TO CONTINUE SENTENCING;
                                                         ORDER
11                          v.

12   JUAN PINA,

13          Defendant.

14

15
            Plaintiff, United States of America, by and through its counsel of record, the United States
16
     Attorney for the Eastern District of California, and defendant, JUAN PINA, by and through his counsel,
17
     David Torres, hereby agree and stipulate to continue the sentencing hearing in this matter from August
18
     12, 2019, to August 28, 2019, for the following reason.
19
            The final presentence report was released on or about July 22, 2019. Following the release of the
20
     report, government counsel has reviewed the information in it and is seeking authorization to
21
     recommend a decrease in the offense level. At this time, counsel for the government is currently in trial
22
     in Case No. 17-296-DAD, and the government requires additional time to obtain the necessary approval
23
     and file a timely sentencing recommendation.
24
            IT IS SO STIPULATED.
25

26
27

28

                                                         1
30
 1    Dated: August 2, 2019                                  MCGREGOR W. SCOTT
                                                             United States Attorney
 2

 3                                                    By: /s/ THOMAS NEWMAN
                                                          THOMAS NEWMAN
 4                                                        Assistant United States
                                                          Attorneys
 5

 6
     Dated:                                               _/s/ DAVID TORRES____________
 7                                                        DAVID TORRES
                                                          Attorney for Defendant
 8                                                        JUAN PINA
 9

10
                                                  ORDER
11

12            The sentencing hearing currently set for August 12, 2019 is hereby continued to August 28, 2019

13 at 10:00 a.m.

14 IT IS SO ORDERED.

15
        Dated:      August 2, 2019
16                                                     UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26
27

28

                                                         2
30
